Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                October 17, 2017

The Court of Appeals hereby passes the following order:

A18D0118. STEFANIE L. BORGERS v. BRYAN THOMAS BORGERS.

      Upon consideration of the Application for Discretionary Appeal, it is ordered
that it be hereby GRANTED. The Appellant may file a Notice of Appeal within 10
days of the date of this order. The Clerk of Superior Court is directed to include a
copy of this order in the record transmitted to the Court of Appeals.
      The Appellant’s request to stay the trial court’s order is DENIED. See Court
of Appeals Rule 41 (b). Should Appellant wish to obtain a ruling on this issue, she
should first direct any such request to the trial court. See Green Bull Ga. Partners,
LLC v. Register, 301 Ga. 472, 473 (801 SE2d 843) (2017).

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        10/17/2017
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.